We are unable to find even a scintilla of evidence, in the record before us, that this appellant did anything more than be present at a still where whisky was being made unlawfully. Under the statutes, as construed by the uniform decisions of this court, merely being present at a still where whisky is being illegally manufactured is no offense. Dickey v. State,22 Ala. App. 375, 115 So. 848; Burnett v. State, 21 Ala. App. 274,107 So. 321, and cases cited in the opinion in same.
For the error in refusing to give at appellant's request, the general affirmative charge in his favor, the judgment of conviction is reversed, and the cause remanded.
Reversed and remanded.